DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nevler et al. (Int. Pat. App. WO2013012774) in view of Addington et al. (USPGPub 2014/0235960) above, and further in view of Moss (USPN 6,949,092).

Re Claim 1, Nevler discloses a method comprising introducing an enteral tube (10) into an esophagus of a patient, the enteral tube(10)  comprising: (a) a main lumen (12) having one or more proximal connectors (14) configured to connect to a source of substances or pressure (Nevler Claim 1); (b) at least four vacuum lumens (16) peripherally surrounding the main lumen (12) (Nevler Fig. 2; Claim 1); (c) at least four suction ports (26) configured to sealingly draw an inner wall of an esophagus thereagainst (Nevler Fig. 3), (d) a feeding port at a distal end of the main lumen (12) (Nevler Fig. 1; Pg. 3 Lines 12-15 - wherein the distal end of main lumen 12 is an open port for delivering nutrients); and applying vacuum so as to sealingly draw an inner wall of an esophagus thereagainst (Nevler Fig. 3). 
	However, Nevler fails to teach (e) at least one gastric decompression port associated with at least one of the at least four vacuum lumens, the at least one gastric decompression port being disposed distally to the at least two different locations along the length of the nasogastric tube and proximally to the feeding port; and applying vacuum so as to decompress gastric fluid, while the esophagus is sealed off by the at least four suction ports. Addington discloses a nasogastric tube (1400) (Addington Fig. 30A) comprising at least one gastric decompression port (1412) associated with a vacuum lumen (1408), the at least one gastric decompression port (1412) being disposed distally to a sealing mechanism (1402) of the nasogastric tube (1400); and applying vacuum so as to decompress gastric fluid, while the esophagus is sealed off by the sealing mechanism (1402) for treating gastric distension (Addington ¶ 0090-0091). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of introducing an enteral tube of Nevler to comprise at least one gastric decompression port associated with at least one of said at least four vacuum lumens, said at least one gastric decompression port being disposed distally to the at least two different locations along the length of said enteral tube; and applying vacuum so as to decompress gastric fluid, while the esophagus is sealed off by the at least four suction ports, a similar configuration as taught by Addington for treating gastric distension.
	Nevler in view of Addington fail to teach the at least one gastric decompression port being disposed proximally to the feeding port. Moss discloses a feeding and decompressing nasogastric tube (Moss Fig. 1) comprising feeding port (55) and a gastric decompression port (45) wherein the feeding port (55) is positioned distally to the gastric decompression port (45) so that the gastric decompression port can aspirate feeding material infused into a patient from the feeding port (Moss Col. 6 Line 48 to Col. 7 Line 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of Nevler in view of Addington such that the at least one gastric decompression port is disposed proximally to the feeding port as disclosed by Moss so that the gastric decompression port can aspirate feeding material infused into a patient from the feeding port.

Re Claim 2, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein the step of applying vacuum to the four or more vacuum lumens, occurs interchangeably each time in a different location along the esophagus (Nevler Pg. 4 Lines 12-18). 

Re Claim 3, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses regulating the vacuum so that a suction level is not constant over time (Nevler Pg. 4 Lines 18-20).

Re Claim 4, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses regulating vacuum applied to the four or more suction ports, so as to create peristaltic movement or other oscillatory movement of the esophagus (Nevler Pg. 4 Lines 18-20).

Re Claim 5, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein applying vacuum for gastric decompression is separate from applying vacuum to the at least four suction ports (Nevler Claim 6; Pg. 3 Lines 12-15). 

Re Claim 6, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein the sealing of the esophagus is independent of the decompression of the gastric fluid (Nevler Claim 6; Pg. 3 Lines 12-15).

Re Claim 7, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein each of the at least four suction ports (26) is associated with a different one of the at least four vacuum lumens (16) (Nevler Pg. 4 Lines 4-18).

Re Claim 8, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein the at least four suction ports (26) are distributed between at least two different locations along the length of the nasogastric tube (10) (Nevler Figs. 1 and 3). 

Re Claim 9, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler further discloses wherein the applying of the vacuum to the at least four suction ports restricts at least 60% of passage through the esophagus (Nevler Pg. 4 Lines 10-11; Claim 12). 

Re Claim 12, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler fails to disclose wherein the applying of the vacuum to the at least one decompression port is constant. Addington discloses the application of the vacuum to the at least one decompression port (1412) is constant for low-pressure suctioning for reflux above the lower esophageal sphincter (Addington ¶ 0090-0091 and 0101). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the method of Nevler in view of Addington above, and further in view of Moss to comprise application of the vacuum to the at least one decompression port being constant as disclosed by Addington for low-pressure suctioning for reflux above the lower esophageal sphincter.

Re Claim 14, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler fails to disclose wherein the vacuum to at least one decompression port is applied after feeding of the patient. Addington teaches a vacuum lumen (1410) associated with a decompression port (1416) (different from the decompression port 1412 associated with a vacuum lumen 1408 of Claim 1), the vacuum to the decompression port (1416) applied after feeding of the patient to remove material such as, but not limited to, oral or nasal secretions, medications and/or tube feeding material (Addington ¶ 0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the method of Nevler in view of Addington above, and further in view of Moss to have the decompression port applied after feeding of the patient as disclosed by Addington to remove material such as, but not limited to, oral or nasal secretions, medications and/or tube feeding material.

Re Claim 15, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler fails to disclose wherein the vacuum to at least one decompression port is applied according to a need of the patient. Addington teaches a decompression port (1416) (different from the decompression port 1412 associated with a vacuum lumen 1408 of Claim 1), the decompression port applied according to a need of the patient to remove material such as, but not limited to, oral or nasal secretions, medications and/or tube feeding material (Addington ¶ 0099). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the method of Nevler in view of Addington above, and further in view of Moss to have the decompression port applied according to a need of the patient as disclosed by Addington to remove material such as, but not limited to, oral or nasal secretions, medications and/or tube feeding material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nevler et al. (Int. Pat. App. WO2013012774) in view of Addington et al. (U.S. PGPub 2014/0235960) above, and further in view of Moss (U.S. Pat. 6,949,092) as applied to Claim 1 above, and further in view of Silverman et al. (U.S. Pat. 6,695,764).

Re Claim 10, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler in view of Addington above, and further in view of Moss fail to disclose wherein said four or more suction ports comprise graduated edging. Silverman discloses a catheter comprising suction ports (227) wherein the suction ports (227) comprise a graduated edging (as seen in Silverman Figs. 7 and 16) wherein the size and shape of suction port may vary in accordance with the medical procedure with which it is used (Silverman Col. 14 Lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least four suction ports of Nevler in view of Addington above, and further in view of Moss to comprise a graduated edging as disclosed by Silverman wherein the size and shape of suction port may vary in accordance with the medical procedure with which it is used.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nevler et al. (Int. Pat. App. WO2013012774) in view of Addington et al. (U.S. PGPub 2014/0235960) above, and further in view of Moss (U.S. Pat. 6,949,092) as applied to Claim 1 above, and further in view of Vazquez (USPN 4,356,824).
Re Claim 11, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler in view of Addington above, and further in view of Moss fail to disclose wherein a distance between the at least one gastric decompression port and the at least four suction ports are in the range of 50 to 200 mm. Vazquez discloses a multi-lumen gastronomy tube with a balloon seal (50) and a gastric decompression port (34) (Vazquez Figs. 4 and 5) wherein a distance between the at least one gastric decompression port (34) and the balloon is in the range of 50-200 mm for a desirable configuration between the seal and the gastric decompression port. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the feeding and gastric decompression ports of Nevler in view of Addington above, and further in view of Moss to be configured wherein a distance between the at least one gastric decompression port and a distal most of the at least four suction ports, e.g., the seal, is in the range of 50-200 mm as disclosed by Vazquez wherein such a configuration is desirable between a seal and a gastric decompression port.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nevler et al. (Int. Pat. App. WO2013012774) in view of Addington et al. (U.S. PGPub 2014/0235960) above, and further in view of Moss (U.S. Pat. 6,949,092) as applied to Claim 1 above, and further in view of Besser et al. (USPGPub 2015/0174013).

Re Claim 13, Nevler in view of Addington above, and further in view of Moss disclose all of the limitations of Claim 1. Nevler in view of Addington above, and further in view of Moss fail to disclose wherein applying of the vacuum to at least one decompression port is according to timed intervals. Besser discloses a nasogastric tube with decompression port wherein application of vacuum to the decompression port is according to time intervals such that vacuum can be applied before and after feedings wherein feedings occur in timed intervals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of Nevler in view of Addington above, and further in view of Moss to apply vacuum to at least one decompression port is according to timed intervals as disclosed by Vasquez such that vacuum can be applied before and after feedings wherein feedings occur in timed intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783